Name: Council Implementing Regulation (EU) NoÃ 125/2014 of 10Ã February 2014 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) NoÃ 714/2013
 Type: Implementing Regulation
 Subject Matter: social affairs;  politics and public safety;  international affairs
 Date Published: nan

 11.2.2014 EN Official Journal of the European Union L 40/9 COUNCIL IMPLEMENTING REGULATION (EU) No 125/2014 of 10 February 2014 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) No 714/2013 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 25 July 2013, the Council adopted Implementing Regulation (EU) No 714/2013 (2) implementing Article 2(3) of Regulation (EC) No 2580/2001, updating the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies (the list). (2) The Council has provided, where practically possible, all the persons, groups and entities with statements of reasons explaining why they were entered in the list. (3) By way of a notice published in the Official Journal of the European Union, the Council informed the persons, groups and entities in the list that it had decided to keep them therein. The Council also informed the persons, groups and entities concerned that it was possible to request a statement of the Councils reasons for including them in the list where one had not already been communicated to them. (4) The Council has reviewed the list, as required by Article 2(3) of Regulation (EC) No 2580/2001. When doing so, it took account of observations submitted to the Council by those concerned. (5) The Council has concluded that there are no longer grounds for keeping a certain group in the list. (6) The Council has also concluded that other persons, groups and entities in the list have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Common Position 2001/931/CFSP (3), that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (7) The list should be updated accordingly, and Implementing Regulation (EU) No 714/2013 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 is set out in the Annex to this Regulation. Article 2 Implementing Regulation (EU) No 714/2013 is hereby repealed. Article 3 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2014. For the Council The President C. ASHTON (1) OJ L 344, 28.12.2001, p. 70. (2) Council Implementing Regulation (EU) No 714/2013 of 25 July 2013 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulation (EU) No 1169/2012 (OJ L 201, 26.7.2013, p. 10). (3) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). ANNEX List of persons, groups and entities referred to in Article 1 1. PERSONS 1. ABDOLLAHI Hamed (a.k.a. Mustafa Abdullahi), born 11 August 1960 in Iran. Passport No: D9004878. 2. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia. 3. AL YACOUB, Ibrahim Salih Mohammed, born 16 October 1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia. 4. ARBABSIAR Manssor (a.k.a. Mansour Arbabsiar), born 6 or 15 March 1955 in Iran. Iranian and US national. Passport No: C2002515 (Iran); passport No: 477845448 (USA). National ID No: 07442833, expiry date: 15 March 2016 (USA driving licence). 5. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8 March 1978 in Amsterdam (the Netherlands)  member of the Hofstadgroep. 6. FAHAS, Sofiane Yacine, born 10 September 1971 in Algiers (Algeria)  member of al-Takfir and al-Hijra. 7. IZZ-AL-DIN, Hasan (a.k.a. GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon. 8. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14 April 1965 or 1 March 1964 in Pakistan. Passport No: 488555. 9. SHAHLAI Abdul Reza (a.k.a. Abdol Reza Shala'i, a.k.a. Abd-al Reza Shalai, a.k.a. Abdorreza Shahlai, a.k.a. Abdolreza Shahla'i, a.k.a. Abdul-Reza Shahlaee, a.k.a. Hajj Yusef, a.k.a. Haji Yusif, a.k.a. Hajji Yasir, a.k.a. Hajji Yusif, a.k.a. Yusuf Abu-al-Karkh), born circa 1957 in Iran. Addresses: (1) Kermanshah, Iran; (2) Mehran Military Base, Ilam Province, Iran. 10. SHAKURI Ali Gholam, born circa 1965 in Tehran, Iran. 11. SOLEIMANI Qasem (a.k.a. Ghasem Soleymani, a.k.a. Qasmi Sulayman, a.k.a. Qasem Soleymani, a.k.a. Qasem Solaimani, a.k.a. Qasem Salimani, a.k.a. Qasem Solemani, a.k.a. Qasem Sulaimani, a.k.a. Qasem Sulemani), born 11 March 1957 in Iran. Iranian national. Passport No: 008827 (Iran Diplomatic), issued 1999. Title: Major General. 2. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims). 2. Al-Aqsa Martyrs' Brigade. 3. Al-Aqsa e.V.. 4. Al-Takfir and Al-Hijra. 5. Babbar Khalsa. 6. Communist Party of the Philippines, including New People's Army  NPA, Philippines. 7. Gama'a al-Islamiyya (a.k.a. Al-Gamaa al-Islamiyya) (Islamic Group  IG). 8. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front). 9. Hamas, including Hamas-Izz al-Din al-Qassem. 10. Hizballah Military Wing (a.k.a. Hezbollah Military Wing, a.k.a. Hizbullah Military Wing, a.k.a. Hizbollah Military Wing, a.k.a. Hezballah Military Wing, a.k.a. Hisbollah Military Wing, a.k.a. Hizbullah Military Wing, a.k.a. Hizb Allah Military Wing, a.k.a. Jihad Council (and all units reporting to it, including the External Security Organisation)). 11. Hizbul Mujahideen  HM. 12. Hofstadgroep. 13. Holy Land Foundation for Relief and Development. 14. International Sikh Youth Federation  ISYF. 15. Khalistan Zindabad Force  KZF. 16. Kurdistan Workers' Party  PKK (a.k.a. KADEK, a.k.a. KONGRA-GEL). 17. Liberation Tigers of Tamil Eelam  LTTE. 18. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army). 19. Palestinian Islamic Jihad  PIJ. 20. Popular Front for the Liberation of Palestine  PFLP. 21. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command). 22. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia). 23. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary People's Liberation Army/Front/Party). 24. Sendero Luminoso  SL (Shining Path). 25. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks).